COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Willis and Bray
Argued at Norfolk, Virginia


FAITH O. LAND
                                         MEMORANDUM OPINION *
v.         Record No. 1350-96-1       BY JUDGE JOSEPH E. BAKER
                                            MAY 20, 1997
DePAUL HOSPITAL
AND
UNITED STATES FIDELITY & GUARANTY COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           Matthew H. Kraft (Robert E. Walsh; Rutter &
           Montagna, L.L.P., on brief), for appellant.

           (Virginia McNeill Poindexter; Denton & Drash,
           on brief), for appellees. Appellees
           submitting on brief.



     Faith O. Land (Land) appeals from a decision of the Workers'

Compensation Commission (commission) that denied her claim for

permanent total disability because the medical evidence did not

establish a ratable loss of use of her lower extremities.     Land

asserts that Code § 65.2-503(C)(1) does not require a specific

disability rating but rather is applicable where there has been a

demonstrated "functional" loss of use of the scheduled members in

any substantial degree in gainful employment.

     As the parties are familiar with the facts presented in

support of the claim, we need not recite them.     Our review of the

record discloses sufficient similarity to Cafaro Constr. Co. v.
Strother, 15 Va. App. 656, 426 S.E.2d 489 (1993), and Hill v.
     *
      Pursuant to Code § 17-116.010, this opinion is not
designated for publication.
Woodford B. Davis, General Contractor, 18 Va. App. 652, 447
S.E.2d 237 (1994), to require that we are bound thereby.

     Accordingly, for the reasons stated in those cases, we

affirm the commission's decision.

                                                           Affirmed.




                              - 2 -